Citation Nr: 1420074	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-33 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether a January 1986 rating decision's denial of service connection for a low back disorder was the product of clear and unmistakable error (CUE).

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an initial rating in excess of 10 percent for scars, right leg, due to varicose veins stripping.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1972. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By that decision, the RO, in pertinent part, granted service connection for right leg scars, assigning an initial noncompensable (zero percent) rating effective October 14, 2004; denied service connection for a cervical spine disability; and determined a January 1986 RO decision, denying service connection for a lumbar spine disability, was not CUE.  

In a January 2012 decision the Board dismissed the CUE claim, denied the claim for service connection for a cervical spine disability, and remanded the scar claim for further development.  

Following the Board's remand, a March 2013 rating decision assigned an initial 10 percent rating for right leg scars, effective from October 14, 2004.  Nevertheless, this claim remains in appellate status in accord with the holding of AB v. Brown, 6 Vet. App. 35 (1993).  The Board further notes that all development directed by the January 2012 remand on this claim appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2013, the Board vacated that portion of the January 2012 rating decision that dismissed the CUE claim and denied service connection for a cervical spine disorder due, in essence, to an outstanding request for a Board hearing.  The appeal was then remanded to comply with this request.

The Veteran subsequently provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2013.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the cervical spine claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes the Veteran also perfected an appeal to the determination that new and material evidence had not been received to reopen the claim of service connection for a low back disorder.  In January 2012, the Board found new and material evidence had been received, and remanded the underlying service connection claim for further development.  Service connection was subsequently established for low back strain by the March 2013 rating decision.  Nothing in the record available for the Board's review reflects the Veteran appealed either the initial rating assigned for that disability, or the effective date thereof.  Consequently, this issue has been resolved and is no longer before the Board for appellate consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Board also notes that the Veteran indicated at his December 2013 hearing that his service-connected low back disorder had increased in severity as he underwent surgery for that disability in November of that year.  He also indicated that he had associated neurologic impairment of the right leg, which the Board notes may warrant a separate rating pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  However, the record available for the Board's review does not reflect these claims have been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  A January 1986 rating decision denied service connection for a low back strain.  The Veteran was informed of this decision, including his right to appeal.  Although he requested additional time to develop evidence, which was granted, he did not perfect an appeal.

2.  The Veteran has not identified any specific error of fact or law in the prior denial of service connection for a low back disability nor how the decision would have been manifestly different but for the alleged error.

3.  The Veteran's service-connected right leg scars are not deep, do not cover an area or areas of at least 12 square inches (77 sq. cm) or more, and do not cause limitation of motion or other disabling effects.

4.  The record reflects the Veteran has 3 painful scars of the right leg due to varicose veins stripping.

5.  The schedular criteria allowing a rating of 20 percent for 3 or more painful scars was not effective prior to October 23, 2008.


CONCLUSIONS OF LAW

1.  Because the pleading requirements for revision of a final decision based on CUE have not been met with regards to the claim of service connection for a back disability, this issue must be dismissed without prejudice to refiling.  38 U.S.C.A. 
§ 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 20.1400, 20.1404(b) (2013); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40  (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994). 

2.  The criteria for a rating in excess of 10 percent prior to October 23, 2008, for the Veteran's service connected scars, right leg, due to varicose veins stripping, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008); VAOPGCPREC 3-2000 (April 10, 2000).  

3.  The criteria for a rating of 20 percent (but no higher) for the Veteran's service connected scars, right leg, due to varicose veins stripping, are met effective October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008); VAOPGCPREC 3-2000 (April 10, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Thus, further discussion about notification and assistance is unnecessary regarding the CUE claim.

With respect to the scar claim, the Board notes that this appeal arises from the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also takes note of the fact the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice, or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied regarding the scars claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing symptoms of this service-connected disability that is not demonstrated by the evidence already of record.  Moreover, he was accorded VA medical examinations in February 2005, July 2009, and February 2012 which evaluated the symptomatology of the right leg scar.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  These examination findings were also are consistent with the other evidence of record as well as the relevant rating criteria.  Further, the Veteran has not identified any inaccuracies or prejudice with respect to these examinations, nor indicated that the service-connected disability has increased in severity since the most recent examination.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied.

The Board also notes, with respect to the aforementioned December 2013 hearing, that the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ accurately noted the current appellate claims and asked questions to clarify the Veteran's contentions and medical history.  She also suggested evidence, such as supporting lay statements, which could support a service connection claim.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his appellate claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

CUE

Under 38 C.F.R. § 3.105(a) , "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of clear and unmistakable error."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 3.105(a).  Similarly, a Board decision is subject to revision on the grounds of CUE and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a). 

The Court has provided the following guidance with regard to a claim of clear and unmistakable error:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

In this case, the Veteran has alleged that the denial of his claim of service connection for a back disability was the product of CUE.  However, he has not identified any specific error of fact or law in the prior denial of service connection for a low back disability nor how the decision would have been manifestly different but for the alleged error, to include at his December 2013 Board hearing.  Rather, his testimony focused upon the history of his low back and cervical problems.  In other words, he indicated why he believed service connection was warranted for a low back disorder, which, as noted in the Introduction, was established by the March 2013 rating decision.  He did testify that his low back claim was originally denied because there was purportedly no evidence of an in-service Motor Vehicle Accident (MVA), which he stated was not the case.  The Board notes, however, that this was not the basis for original denial in January 1986.  In fact, no such finding was made in that rating decision.  Simply put, he did not actually identify an error that occurred in the January 1986 rating decision.

Because the pleading requirements for revision of a final decision based on CUE have not been met with regards to the claim of service connection for a low back disability, the CUE claim must be dismissed without prejudice to refiling.

Scars

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Scar disabilities are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The Board acknowledges that this criteria was revised during the pendency of this case effective October 23, 2008.  See 73 Fed. Reg. 54,710 (October 23, 2008).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received in October 2004, and it does not appear he has requested such consideration.  Nonetheless, the RO has applied the revised criteria in the March 2013 Supplemental Statement of the Case (SSOC).  Accordingly, those criteria are applicable to the claim. 

The Board notes that prior to October 23, 2008, Diagnostic Codes 7802 to 7804 provided a maximum scheduler rating of 10 percent.  The current version of Diagnostic Code 7802 also provides a maximum scheduler rating of 10 percent.  As such, these Codes would not provide the benefit currently sought on appeal, which is a rating in excess of 10 percent.

The Board also notes that prior to and since October 23, 2008, Diagnostic Code 7800 provided criteria for evaluation of scars of the head, face, or neck.  As this appeal involves the right leg, this Diagnostic Code is not for application. 

The Board further notes that Diagnostic Code 7803 was eliminated, effective October 23, 2008.

Prior to October 23, 2008, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  (Note 1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  (Note 2) A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

From October 23, 2008, Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  38 C.F.R. 
§ 4.118  (2013).  Under this Code, a 10 percent rating is to be assigned when the scar(s) cover an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  Area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) is assigned a 20 percent rating.  Area 
or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) is assigned a 30 percent rating.  Area or areas of 144 square inches (929 sq. cm) or greater is assigned a 40 percent rating.

In essence, both the "old" and "revised" versions of Diagnostic Code 7801 pertain to scars that are deep and cover a certain area or areas.  However, in this case the service-connected right leg scars are not deep, do not cover an area or areas of at least 12 square inches (77 sq. cm) or more.  For example, the February 2005 VA examination noted that there was a level scar present at the right groin, right inner thigh, right calf; right inner ankle measuring about 6 cm by 1 cm.  There was no tenderness, disfigurement, ulceration, adherences, instability, tissue loss, Keloid formation, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  The July 2009 VA examination found the Veteran to have a scar located at the right groin 5 cm x 2 mm, 1 cm x 4 mm above and below knee, medial ankle 2.4 cm x 2 mm burning at scar.  These scars were found to be stable, superficial, hyperpigmented and numb especially at below knee and ankle.  In addition, they were non-Keloid, non-disfiguring and non-adherent.  His gait was intact and his motor strength was normal.  The February 2012 VA examination indicated the Veteran did not have deep non-linear scars, but superficial non-linear scars.  His scars measured 5 cm x 2 mm at the right groin; 1 cm x 4 mm above the posterior proximal calf and below the knee; and 2.5 cm x 2 mm at the medial ankle.  The examiner indicated that the scars were burning.  Additionally, the scars were well-nourished, stable, superficial, hyperpigmented, and flat; as well as non-Keloid, non-disfiguring, and non-adherent.  Consequently, a rating in excess of 10 percent is not warranted under either version of Diagnostic Code 7801.

Prior to October 23, 2008, Diagnostic Code 7805 provided that scars were to be rated on limitation of function of affected part.  38 C.F.R. § 4.118 (2008).  The version of Diagnostic Code 7805 in effect since October 23, 2008, provides that any other scars, including linear scars are to be rated based on any disabling effect(s). 38 C.F.R. § 4.118 (2013).  However, as detailed above, the Veteran's right leg scars do not cause limitation of motion or any other disabling effects.  Therefore, neither version of Diagnostic Code is applicable in this case.

Effective October 23, 2008, Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2013).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  As noted above, both the July 2009 and February 2012 VA examination included measurements showing the Veteran to have 3 scars of the right leg due to vein stripping.  Further, these scars were described as burning by both examiners which indicate they were painful.  As such, it appears a 20 percent rating is warranted pursuant to the current version of Diagnostic Code 7804, particularly when taking into account 38 C.F.R. §§ 4.3 and 4.7.

Inasmuch as there is no indication of five or more scars, the service-connected scars do not warrant a rating in excess of 20 percent under the revised version of Diagnostic Code 7804 either.  

The Board further notes that where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent opinion of the VA Office of the General Counsel, it was held that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, the Board must determine whether the intervening change is more favorable to the veteran, and, if the amendment is more favorable, apply that provision to rate the disability for periods from and after the effective date of the regulatory change.  In addition, the Board must apply the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 2000).  In short, as the revised version of Diagnostic Code 7804 allowing for a 20 percent rating for 3 or more painful scars was effective from October 23, 2008, the Veteran is not entitled to assignment of the 20 percent rating prior to that date.  Moreover, the Board reiterates, as detailed above, that the Veteran did not meet or nearly approximate the criteria for a rating in excess of 10 percent under any of the potentially applicable Diagnostic Codes prior to October 23, 2008.

For these reasons, the Veteran finds that the Veteran is entitled to a rating of no more than 10 percent prior to October 23, 2008, and to a rating of no more than 20 percent thereafter for his service-connected right leg scars, due to varicose veins stripping.  In making this determination, the Board considered the applicability of "staged" rating(s), and found that a "staged" rating of 20 percent was warranted from October 23, 2008.  However, there were no other distinctive period(s) where the Veteran met or nearly approximated the scheduler criteria for higher rating(s).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's service-connected right leg scars as they are superficial and productive of pain without any functional impairment, manifestations that are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right leg scars disability and referral for consideration of extraschedular rating is not warranted. 

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, however, there is no indication that the Veteran is unemployable due solely to his service-connected right leg scars.  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.




ORDER

The Veteran's claim of CUE in the January 1986 rating decision's denial of service connection for a low back disability is dismissed without prejudice to refilling.

Entitlement to a rating in excess of 10 percent for scars, right leg, due to varicose veins stripping prior to October 23, 2008, is denied.

Entitlement to a rating of 20 percent (but no higher) for scars, right leg, due to varicose veins stripping, is granted from October 23, 2008, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that he injured his neck/cervical spine as a result of an in-service MVA, and has had recurrent problems since that injury.

The Board notes that the Veteran's service treatment records show that in May 1969 he reported a history of a MVA for which he had multiple abrasions and he was treated for an infected laceration of the left hand.  However, there was no reference to any neck problems as a result of that MVA.  He was treated in July 1971 for complaints of intermittent neck pain and headaches when he reported being hit on the head with a hammer.  Nevertheless, the December 1971 exit examination report noted chronic lower back pain but no neck complaints were noted.  There were also no findings of neck problems in post-service medical records dated in 1984 and 1985, to include a November 1985 VA examination.

The Board notes, however, that the Veteran is competent, as a lay person, to describe an injury to the neck, and that his service treatment records do document an in-service MVA.  Further, he has contended that his low back disorder was initially injured in the same MVA, and service connection has since been established for this disability.  Moreover, there is a documented complaint of neck pain and headaches from a head injury in July 1971 while on active duty.  Therefore, the Board finds that a competent medical examination and opinion is warranted to determine the nature and etiology of his current cervical spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further notes that the Veteran has indicated that there potentially relevant records regarding his cervical spine claim that are not on file.  For example, he indicated that he was treated for his neck at Valley Presbyterian in Van Nuys, California, in the 1980s, but no such records appear to be on file.  Moreover, he indicated recent treatment for his neck, as well as his low back, through VA.  Consequently, the Board concludes that it must also remand this case in order to obtain any such records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  



Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his neck/cervical spine since service.  In particular, the Veteran should be asked to provide a release for records for treatment he received from Valley Presbyterian in Van Nuys, California, in the 1980s.  After securing any necessary release, obtain those records not on file.

Even if the Veteran does not respond, obtain any recent VA treatment records that are relevant to the cervical spine claim.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical spine/neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current cervical spine disorder.  The claims folder should be made available to the examiner for review before the examination.

For any cervical spine disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise the result of his active service, to include the in-service MVA and the July 1971 complaints of neck pain.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


